DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 4-12, 15-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As indicated in the prior office action, the prior art of record neither teaches nor renders obvious each claim limitation including wherein a cleaning actuator is configured to press the purge block against the nose and hold the purge block near the nose while fluid is extruded from the orifice during purging as claimed in the claims.
The closest prior art of GPD (NPL 20161) teaches a similar structure (See video in reference and screen shots below and in prior action(s)), however, there is no fair teaching of a block specifically configured wherein a cleaning actuator is configured to press the purge block against the nose and hold the purge block near the nose while fluid is extruded from the orifice during purging as claimed.

    PNG
    media_image1.png
    1426
    5001
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1  https://www.youtube.com/watch?v=FxC2FAfrZp4	&
           https://gpd-global.com/features-needlecleaner.php